       Case 7:21-cv-00070-HL-TQL Document 7 Filed 09/01/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                   VALDOSTA DIVISION

 JONATHAN VICKS,                                   *

                      Plaintiff,                   *
 v.                                                    Case No. 7:21-CV-70(HL)
                                                   *
 Sheriff CARLTON POWELL,
                                                   *
                   Defendant.
 ___________________________________               *


                                      JUDGMENT

      Pursuant to this Court’s Order dated September 1, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case.

       This 1st day of September, 2021.

                                           David W. Bunt, Clerk


                                           s/ Robin L. Walsh, Deputy Clerk
